                                 MEMO ENDORSED
                                          SHARON S.
                                                                             Aronberg Goldgehn Davis & Garmisa
                                                                             330 North Wabash Ave., Suite 1700
                                                                             Chicago, Illinois 60611-3586
                                                                             TEL: 312-828-9600
                                                                             FAX: 312-828-9635
                                                                             www.agdglaw.com
                                    USDC SDNY
                                    DOCUMENT                                 Christopher J. Bannon
December 26, 2019                   ELECTRONICALLY FILED                     DIRECT: 312-755-3175
                                                                             DIRECT FAX: 312-222-6375
                                    DOC #:                                   cbannon@agdglaw.com
                                    DATE FILED: 12/26/2019
                                                                             OUR FILE NUMBER: 032028.055901
VIA ECF

United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007

Attn: Honorable Valerie Caproni

        Re:     Travelers Casualty and Surety Company of America v. Cohen Weiss and Simon
                LLP, et al., Case No. 19-CV-7297 (VEC)
                Request for Extension to File Travelers’ Motion to File Amended Complaint

Dear Judge Caproni:

Plaintiff, Travelers Casualty and Surety Company of America (“Travelers”) respectfully requests
that Your Honor extend the deadline to today (or as soon as the Court may address this request)
for Travelers to file its Motion for Leave to File Amended Complaint (“Motion to Amend”),
which is for the purpose of adding a claim for reimbursement of defense expenses in the event of
policy rescission. Defendants do not oppose this extension of time.

At the December 13, 2019 Initial Pretrial Conference, I indicated to the Court that Travelers
would be in a position to file its Motion to Amend by Friday December 20, 2019, and the Court
included that date in its December 13, 2019 Order regarding briefing schedules (Dkt. 57).1 Due
to press of other matters, staffing and scheduling conflict issues, we were unable to file the
Motion to Amend on December 20, 2019, but the motion and proposed Amended Complaint
were ready for service and filing by Monday, December 23, 2019. As the Defendants’ counsel
was not available on December 23rd to advise whether they had any opposition to this request for
extension, we did not send this request to you then, but instead served (without filing) the Motion
to Amend and proposed Amended Complaint on the Defendants at that time, so that the briefing
schedule the Court set for the Motion to Amend would not be impacted. Your Honor built in
extra response time for the Defendants to respond to the Motion to Amend in light of the
intervening holidays, with their response due January 17, 2020 and Travelers’ reply due January
24, 2020. Therefore, the short extension for filing the Motion to Amend will not prejudice any
party, as Defendants have already been served with the papers.

1
  The Civil Case Management and Scheduling Order (Dkt. 56), also dated December 13, 2029, separately
indicates, per the parties’ proposal, that motions to amend pleadings are to be filed by January 13, 2020.
Honorable Valerie Caproni
December 26 , 2019
Page 2




This is Travelers’ first request for extension of this deadline.

Please do not hesitate to have your clerk contact us if you have any questions or need anything
further with respect to this request.

Very truly yours,                                                  Application GRANTED. Plaintiff's
                                                                   motion for leave to file its Amended
                                                                   Complaint must be filed by close of
                                                                   business on December 26, 2019.
Christopher J. Bannon                                              SO ORDERED.

cc: All Counsel of Record (via ECF)
                                                                                               12/26/2019
4837-6439-0237, v. 1                                               HON. VALERIE CAPRONI
                                                                   UNITED STATES DISTRICT JUDGE
